DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At Lines 2 – 4 of Claim 12: the recitation “in at least one the first direction or second direction, a distance between adjacent ones of the bridges is different from a distance between another two adjacent one of the bridges” is not supported by the Specification when at least combined with the limitations of Claim 1. In other words, all bridges in Claim 1 are “first bridges” that are located 200 micrometers or more adjacently in at least one of the first direction or the second direction, however the Specification does not provide support for a spacing which deviates from a set value for a single direction, such that, in 
Claim 19 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
At Lines 2 – 4 of Claim 19: the recitation “a length of each of the bridge in a fourth direction is smaller than or equal to 100 um, and the fourth direction intersects the third direction” is not supported by the Specification when at least combined with the limitations of Claim 15 and 1. In other words, all bridges in Claim 1 are “first bridges” that are located 200 micrometers or more adjacently in at least one of the first direction or the second direction, and for an angle of 0 degrees or 90 in claim 15, the third direction is in the first direction (i.e. for angle of 0) or the third direction is in the second direction (i.e. for an angle of 90), such that, the fourth direction is in the second direction (i.e. for an angle of 0) and the fourth direction is in the first direction (i.e. for an angle of 90), and that length in the second direction of 100 micrometers will cause adjacently placed and spaced 200 micrometers first bridges in the second direction to touch each other, and the Specification does not explain how one of ordinary skill in the art can make and/or use such device.  In addition, a length in the first direction of 100 micrometers will cause adjacently placed and spaced 200 micrometers first bridges in the first direction to touch each other, and the Specification does not explain how one of ordinary skill in the art can make and/or use such device.  

Allowable Subject Matter
The subject matter of Claims 1 – 11, 13, 15 - 18, and 20 is allowable over the prior art of record for reasoning set forth in the history of prosecution.

Applicants Arguments and Amendments
	Applicants arguments and amendments filed February 14, 2022 have been fully considered.
	First, the rejection of Claims 1 – 13, 15, 16, and 20 under 35 U.S.C. 102(a)(1) have been overcome via the amendments to each of Claims 1 and 20 filed February 14, 2022.
	Second, new grounds for rejection have been applied to Claims 12 and 19 that have been necessitated by amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683      
March 12, 2022